United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2820
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Kassim L. Aquil

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 14, 2016
                                 Filed: May 4, 2016
                                   [Unpublished]
                                   ____________

Before GRUENDER, BRIGHT, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Kassim Aquil (Aquil) appeals the 108-month sentence he received after
pleading guilty to being a felon in possession of ammunition in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). Aquil contends the district court1 relied upon inaccurate
facts in selecting the sentence, failed to consider certain mitigating factors, and
imposed a substantively unreasonable sentence. We affirm.

       Aquil’s firearm charge arose out of an encounter in which a Kansas City police
officer became concerned for Aquil’s safety after seeing him stumbling into a street
in an apparent intoxicated state. Aquil fled when the police officer approached to talk
to him, however, and the encounter ultimately led to Aquil’s arrest. In a search
conducted incident to arrest, a police officer found Aquil – a seven-time convicted
felon – in possession of a fully-operable antique firearm loaded with one live round
of .38 caliber ammunition. Aquil pled guilty to a one-count indictment for being a
felon in possession of live ammunition.

       At sentencing, the district court calculated an advisory Guidelines range of 77
to 96 months based on an offense level of 21 and a criminal history category of VI.
Aquil’s counsel asked the district court to vary downward from the advisory
Guidelines range and impose a sentence between 15 and 21 months. Aquil’s counsel
argued mitigating factors made a variance appropriate, including Aquil’s traumatic
upbringing (both physical abuse and sexual molestation as a child), and Aquil’s need
for intensive mental health counseling and treatment (resulting from an addiction to
phencyclidine (PCP), depression, anxiety, and bipolar disorder). The district court
instead chose to vary upward from the advisory Guidelines range and imposed a 108-
month sentence. In a lengthy explanation, the district court referred to Aquil’s
extensive criminal history, his drug and alcohol abuse, the danger he presented to the
community, his continued pursuit of criminal activity while on probation and
supervision, and the need to deter others, as the reasons for an upward variance.




      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.

                                         -2-
       Reviewing the sentence to determine whether the district court committed any
procedural sentencing errors, see, e.g., United States v. Callaway, 762 F.3d 754, 758-
59 (8th Cir. 2014), we reject Aquil’s contention that the district court relied upon an
inaccurate factual basis by speculating Aquil was likely intoxicated on PCP at the time
of the offense. Our review of the record shows the district court focused on Aquil’s
intoxication at the time of the offense (a point he does not contest), rather than the
specific intoxicant, as the reason for imposing an upward variance. (See Sent’g Tr.
15 (finding the sentence needed to protect the public from a “seven time, now eight
time convicted felon walking around in the neighborhoods, high, drunk or whatever
[he was] with a gun and ammunition in [his] pocket”)).

       Reviewing the sentence for substantive reasonableness, see, e.g., United States
v. Woods, 670 F.3d 883, 888 (8th Cir. 2012), we reject Aquil’s contentions that the
district court improperly disregarded certain mitigating factors and chose a
substantively unreasonable sentence. The record shows the district court considered
the mitigating factors, examined all the sentencing factors under 18 U.S.C. § 3553(a),
did not analyze any improper factors, and gave an explanation of the factors it found
were most relevant in determining the ultimate sentence. See United States v. David,
682 F.3d 1074, 1077 (8th Cir. 2012). We, therefore, find no basis for concluding the
sentence chosen by the district court is substantively unreasonable.

      For the reasons stated, we affirm the district court.
                       ______________________________




                                         -3-